DETAILED ACTION
This Office action is in response to the supplemental after-final amendment filed on 3 August 2022.  Claims 5-14, 23-26 and 29-33 are pending in the application.  Claims 1-4, 15-22, 27, and 28 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-14, 23-26 and 29-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hung et al., US PG pub. 20150035134 A1 discloses a package using Thermal Interface Material (TIM). Hung teaches, for example, in figure 5, a printed circuit board (¶0015); a semiconductor die (10) coupled to the printed circuit board (¶0015), the semiconductor die (10) having an upper surface and a lower surface, a first portion (20) of the upper surface of the semiconductor die (10) produces a first thermal output (thermal output from the metal via in the semiconductor die 10) when the semiconductor die (10) is in operation, a second portion (24) of the upper surface of the semiconductor die (10) produces a second thermal output (thermal output from the non-metal in the semiconductor die 10) when the semiconductor die (10) is in operation, the second thermal output (thermal output from the non-metal in the semiconductor die 10) less than the first thermal output (thermal output from the metal via in the semiconductor die 10); a thermal member (28) having a lower surface spaced apart from the upper surface of the semiconductor die (10) to an interstitial space between the thermal member (28) and the semiconductor die (10), the lower surface of the thermal member (28) spaced apart from the upper surface of the semiconductor die (10) by a first distance (16a to top of 24); a thermally conductive member (24) in the interstitial space, the thermally conductive member (24) at least partially between the first portion (20) of the upper surface of the semiconductor die (10) and the lower surface of the thermal member (28), the thermally conductive member (24) extending a second distance (top of 26 to top of 24) between the lower surface of the thermal member (28) and the upper surface of the semiconductor die (10), the second distance (top of 26 to top of 24) less than the first distance (16a to top of 24); a thermal interface material (TIM) in the interstitial space between the thermal member (28) and the semiconductor die (10) such that: a first portion (20) of the TIM (16c) between the thermal member (28) and the first portion (20) of the upper surface of the semiconductor die (10) having a first thickness corresponding to a difference between the first distance (16a to top of 24) and the second distance (top of 26 to top of 24); and a second portion (24) of the TIM (16a) between the thermal member (28) and the second portion (24) of the upper surface of the semiconductor die (10) having a second thickness that is greater than the first thickness (as shown in figure 5 16A is thicker than 16C), the second thickness corresponding to the first distance (16a to top of 24) such that the TIM contacts both the lower surface of the thermal member (28) and the upper surface of the semiconductor die (10). Sri-Jayantha et al., US PG pub. 20150000868 A1 is related to a thermomechanically decoupling heatsink. Sri-Jayantha teaches, for example, in figure 1, a housing 19 at least partially about the printed circuit board. Hung and Sri-Jayantha fail to teach the first and second portions of the TIM corresponding to different portions of a continuous segment of the TIM. This limitation, in the device arrangement as claimed in claim 23, is neither anticipated nor made obvious by the prior art of record.
Claims 5-14, 24-26 and 29-33 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822